DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to communications filed on 10/20/2021.
Claims 1-26 remain pending. Claims 1-26 are allowed. 


Priority
This application is a continuation of application 16/521,823 now patent 10,785,274, which is a continuation of application 14/586,797 now patent 10,375,133, which is a continuation in part of 13/665,527 now abandoned, which is a continuation in part of 13/401,146 now patent 8,948,730, and claims priority to provision application 61/487,432 filed 5/18/2011 and provisional application 61/445,504 filed 2/22/2011. 


Terminal Disclaimer
The terminal disclaimer filed on 10/20/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Numbers 10,785,274 and 10,375,133 has been reviewed and is accepted. The terminal disclaimer has been recorded.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/20/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.


Reasons for Allowance
The following is examiner’s statement of reasons for allowance. The closest discovered prior art includes:
Barnes, Jr. (US 2003/0065805 A1) which teaches providing location based functions and mobile e-commerce including a system for selecting and delivering mobile advertisements.
Kerr et al. (US 9,349,128 B1) which teaches a system for delivering targeted content to a wireless handset. 
McFarland et al. (US 2012/0226757 A1) which teaches a method enabling a mobile/non-mobile device to perform location-based message filtering against a proposed list of message recipients.
Persson et al. (US 8,055,296 B1) which teaches a mobile device that outputs a spatial map of information to a transparent display, wherein the information includes locations of the other mobile devices relative to the location of the mobile device.
Nathan (US 2012/0123890 A1) which teaches providing a client with timed, geo-referenced information to augment the user experience in a physical environment.

Based on the discovered prior art, the examiner concludes that it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art references to achieve the claimed invention. As noted in Unigene Labs., Inc. v. Apotex.lnc., 99 USPQ2d 1858, 1863 (Fed. Cir. 2011) “Obviousness requires more than a mere showing that the prior art includes separate references covering each separate limitation in a claim under examination. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). Rather, obviousness requires the additional showing that a person of ordinary skill at the time of the 


Conclusion
    Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MOREAU whose telephone number is (571) 272-5179.  The examiner can normally be reached on Monday to Thursday and alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached at (571) 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.